Order entered June 7, 2013




                                           In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                    No. 05-13-00046-CR

                               ULYSSES JONES, Appellant

                                             V.

                             THE STATE OF TEXAS, Appellee

                    On Appeal from the 282nd Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. F11-41409-S

                                         ORDER
      Appellant’s June 3, 2013 unopposed motion for extension of time to file appellant’s brief

is GRANTED. The time to file appellant’s brief is EXTENDED to June 20, 2013.


                                                    /s/   LANA MYERS
                                                          JUSTICE